Order filed December 31, 2013




                                       In The
                     Fourteenth Court of Appeals
                               NO. 14-13-00244-CR
                                   14-13-00245-CR
                                    ____________
                  DONNAVAN RUSSELL WALTON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 239th District Court
                            Brazoria County, Texas
                     Trial Court Cause No. 67160 & 67161

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit #1.

      The clerk of the 239th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit #1, on or before January 9, 2014. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit #1, to the clerk of the 239th
District Court.

                                              PER CURIAM